Citation Nr: 1622926	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-05 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right foot fifth toe hammertoe, status post surgical correction, with residual scar.

2.  Entitlement to an initial compensable evaluation for left great toe bunion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1982 to September 1982; May 1987 to January 2000; and from February 2001 to March 2007.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which assigned a 10 percent rating for right foot fifth toe hammertoe, status post surgical correction, with residual scar and a noncompensable rating for a left great toe bunion.

In a November 2015 supplemental statement of the case, the RO discontinued a separate rating for the right toe scar, explaining that the scar would instead be grouped with two painful breast scars, resulting in a higher disability rating under Diagnostic Code 7804.  The RO found no evidence, however, to warrant a change in the initial 10 percent disability evaluation assigned for the Veteran's toe disability.

The Veteran initially requested to appear before a member of the Board for a hearing at VA's Washington, D.C. Central Office.  Such a hearing was scheduled for April 2016.  However, prior to the hearing, the Veteran contacted VA and indicated that she no longer wanted a Board hearing.  Therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's right foot fifth toe hammertoe, status post surgical correction with residual scar, is characterized by a single scar that is painful.

2.  The Veteran's left foot great toe bunion is not shown to have been operated on with resection of either the metatarsal head, or to be of severe severity or equivalent to amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria establishing a disability rating in excess of 10 percent for a right fifth toe hammertoe disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5282-7804 (2015).


2.  The criteria establishing a compensable evaluation for left foot hallux valgus throughout the claim period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  38 U.S.C.A. § 5103(a); see also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that VA's duty to notify was satisfied by a February 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained. 

The Veteran underwent VA examinations in February 2007 and November 2010, both of which involved a review of the Veteran's claims file, an in-person interview, and a physical assessment.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on her earning capacity as the effects of her foot conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.




Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 




A. Right foot fifth toe hammertoe 

The Veteran has been awarded service connection for right foot fifth toe hammertoe, status post surgical correction, with residual scar (hereinafter "right toe disability").  The right toe disability has been rated under Diagnostic Code 5282-7804.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. Under Diagnostic Code 5282, a noncompensable rating is warranted for hammertoe of single toes.  The maximum 10 percent rating is assigned when there is hammertoe of all toes of the foot without claw foot.  38 C.F.R. § 4.71a.  

The Veteran's right toe disability is rated based on the presence of a post-operative scar.  The Board notes that, during the pendency of this appeal, the rating criteria for scars were changed, effective October 23, 2008.  However, pursuant to the revised criteria, there do not appear to be any substantive changes to Diagnostic Codes 7801-7805, aside from the removal of Diagnostic Code 7803 from the rating schedule.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

Under the current criteria of Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.

The Veteran underwent a VA examination in February 2007.  In the subsequent report, the VA examiner indicated that the Veteran had developed a right fifth toe hammertoe in 2000.  She had surgery to correct the condition in 2002, which resulted in a reduction in pain.  The Veteran denied any residual from the surgery other than a "slightly itchy" scar.  The scar was not found to be cosmetically troubling.  

In a May 2007 statement, the Veteran indicated that her feet hurt and that she needed surgery, but was afraid to undergo such, for psychological reasons.  In her June 2008 Notice of Disagreement, the Veteran indicated that her right fifth digit was noticeably shorter than her left, and that she felt she should be compensated under a diagnostic code pertaining to amputation. 

In November 2010, the Veteran underwent an additional VA examination.  At that time, the diagnosis of right foot fifth toe hammertoe was confirmed.  No evidence of hammertoe in any other toe was noted.  The scar on the Veteran's right foot was measured at 2 cm by 0.2 cm, and found not to limit the Veteran's range of motion. 

The Board finds that the evidence of record does not indicate that a higher rating is warranted for the disability at issue.  Under Diagnostic Code 5282, the evidence would need to show that the Veteran has hammertoe of all of the toes of her right foot, without claw foot.  Both VA examiners, in February 2007 and November 2010, noted that the Veteran's hammertoe pertained solely to her right fifth toe.  Therefore, a higher rating is not available under that code.  To warrant a higher rating under Diagnostic Code 7804, the Veteran would need to have three of more scars characterized as unstable or painful.  The evidence shows that the Veteran has only one scar, and that scar is painful.  Accordingly, a basis upon which to assign an increased rating for the Veteran's scar under Diagnostic Code 7804 has not been presented.  

The Board has also considered whether an increased evaluation or separate, additional evaluations would be in order under other relevant diagnostic codes for the feet.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board also finds that other diagnostic codes for foot disabilities are not more appropriate because the evidence of record does not support the presence of these foot disabilities.  The November 2010 examiner explicitly found no claw foot, flat foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (Morton's disease), Diagnostic Code 5281 (hallux rigidus); Diagnostic Code 5282 (hammer toes), Diagnostic Code 5283 (malunion or nonunion of the tarsal and metatarsal bones).  Therefore, these diagnostic codes are not for application.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

Moreover, Diagnostic Code 5284 refers to "other" foot injuries; hammer toe is specifically listed in the rating schedule under Diagnostic Code 5280.  Where a disability is listed in the rating schedule, rating by analogy to another disability is inappropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (quoting Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) ("[a]n analogous rating . . . may be assigned 'only' where the service-connected condition is 'unlisted.'"). The Veteran's service-connected disability has been diagnosed as hammer toe and there is no other evidence of another service-connected condition of the feet; therefore, Diagnostic Code 5284 does not apply.

As for the Veteran's contention that she be evaluated pursuant to the rating criteria for a toe amputation, the Board finds no medical evidence that any such amputation was performed.  Overall, based on the evidence of record, the Veteran's claim must be denied. 

In reaching its conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of her right toe disability.  In this regard, the Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing chronic pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements with respect to the manifestations of her disability.  She is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating her assigned ratings.  

In reaching the conclusion to deny the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Left great toe bunion

The Veteran's left foot disability has been characterized as a bunion.  This is synonymous with hallux valgus.  This has been evaluated as noncompensable throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under Diagnostic Code 5280, for unilateral hallux valgus, a 10 percent evaluation is warranted for either severe hallux valgus, if such would be equivalent to amputation of the great toe, or if operated with resection of the metatarsal head.  See 38 C.F.R § 4.71a, Diagnostic Code 5280 (2015).

At the February 2007 VA examination, the Veteran gave a history of developing hallux valgus of the left great toe in 2004.  At that time, she was scheduled to undergo a bunionectomy but the surgery had been put on hold after she was diagnosed with breast cancer.  At the time of the examination, the Veteran indicated that she was no longer interested in the surgery, opting instead to wait until it became absolutely necessary to do so.  She reported pain in her great toe on a daily basis, causing her to walk less.  On examination, a slightly enlarged metatarsal phalangeal joint was noted, which was non-tender.  Some decreased joint flexion was noted.  Overall, the Veteran's toes and feet did not exhibit weakened movement, incoordination or fatigability on examination.  There was no worsening of pain or change in the range of motion with repetition.  X-rays of the foot showed a normal foot. 

At the November 2010 VA examination, the Veteran reported soreness, tightness and swelling.  She reported having bunion surgery performed in May 2009, but only on the right foot.  The Veteran indicated that she took medication to treat the pain and used wider shoes and shoe inserts to treat her hallux valgus.  On examination, there was no evidence of swelling, instability, weakness or abnormal weight bearing.  No pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy or any other foot deformities were noted. 

Based on the foregoing evidence, the Board finds that a compensable evaluation under Diagnostic Code 5280 is not warranted.  While the Veteran had corrective surgery on her right foot to treat hallux valgus, there is no evidence throughout the claim period that the Veteran has had any surgical intervention respecting her left toe.  Moreover, the evidence throughout the claim period demonstrates that the Veteran's hallux valgus was either mild or moderate in severity.  As there is no evidence that the Veteran's hallux valgus is severe and/or that she would be better served with an amputation of her great toe-or that the severity of the disability is such that it is equivalent to amputation of the great toe-the Board cannot award a compensable evaluation for hallux valgus in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280. 

In addition, as above, other diagnostic codes for foot disabilities are not more appropriate because the evidence of record does not support the presence of any other foot disabilities.  

The Board has again considered the applicability of the benefit-of-the-doubt doctrine but finds that it does not apply, as the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra. 

C. Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected foot disabilities; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted. 

In addition, in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria properly contemplate the Veteran's disabilities.  The manifestations of the Veteran's service-connected left toe hallux valgus and right toe disability, as described above, are specifically contemplated by the schedular criteria and are not shown to cause any impairment that is not already contemplated by the rating criteria.  The characteristics of the Veteran's bunions and the post-operative scar are specifically contemplated by the schedular rating criteria described above.  Moreover, there is no evidence of marked interference with employment or frequent periods of hospitalization.  The Board finds that the rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities and referral for consideration of extraschedular rating is not warranted.  The record also fails to show that the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board notes that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence shows that the Veteran worked in personnel in the U.S. Air Force for more than 20 years.  She has not alleged that she is unemployable due to her foot disabilities.  As such, TDIU is not raised by the record.





	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for right fifth toe hammertoe is denied. 

A compensable evaluation for left foot great toe bunion is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


